 


114 HR 2203 IH: To remove the Kosovo Liberation Army from treatment as a terrorist organization, and for other purposes.
U.S. House of Representatives
2015-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2203 
IN THE HOUSE OF REPRESENTATIVES 
 
May 1, 2015 
Mr. Engel (for himself and Mr. Aderholt) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To remove the Kosovo Liberation Army from treatment as a terrorist organization, and for other purposes. 
 
 
1.Treatment of the Kosovo Liberation Army under the Immigration and Nationality Act 
(a)Removal of the Kosovo Liberation Army From treatment as a terrorist organization 
(1)In generalSubject to paragraph (2), the Kosovo Liberation Army shall not be considered to be a terrorist organization (as such term is defined in section 212(a)(3)(B)(vi)(III) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(3)(B)(vi)(III))) for purposes of inadmissibility under section 212(a)(3)(B) of such Act. (2)ExceptionThe Secretary of State, after consultation with the Secretary of Homeland Security and the Attorney General, or the Secretary of Homeland Security, after consultation with the Secretary of State and the Attorney General, may suspend the application of paragraph (1) in such Secretary’s sole and unreviewable discretion. 
(b)Relief regarding admissibility of nonimmigrant aliens associated with the Kosovo Liberation Army 
(1)In generalSubject to paragraph (2), section 212(a)(3)(B) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(3)(B)) shall not apply to an alien in connection with the alien’s activities undertaken in association with the Kosovo Liberation Army— (A)in a case in which the alien is applying for a nonimmigrant visa, unless the consular officer— 
(i)knows, or has reasonable grounds to believe, that the alien poses a threat to the safety and security of the United States; or (ii)otherwise believes, in the discretion of the consular officer and based on the totality of the circumstances, that the visa should not be issued; or 
(B)in a case in which the alien presents himself or herself for inspection and admission as a nonimmigrant to an immigration officer at a port of entry or is applying in the United States for nonimmigrant status, unless the Secretary of Homeland Security— (i)knows, or has reasonable grounds to believe, that the alien poses a threat to the safety and security of the United States; or 
(ii)otherwise believes, in the discretion of the Secretary and based on the totality of the circumstances, that the alien should not be admitted to the United States or granted nonimmigrant status.  (2)ExceptionThe Secretary of State, after consultation with the Secretary of Homeland Security and the Attorney General, or the Secretary of Homeland Security, after consultation with the Secretary of State and the Attorney General, may suspend the application of paragraph (1) on a case-by-case basis in such Secretary’s sole and unreviewable discretion. 
(3)Consultation requirementThe Secretary of State and the Secretary of Homeland Security shall implement this subsection in consultation with the Attorney General. (4)ConstructionNothing in this subsection may be construed to alter an alien’s burden of demonstrating admissibility under the immigration laws of the United States.  
 
